Case 7:20-cv-01399-NSR Document 1-52 Filed 02/18/20 Page 1 of 9




                  EXHIBIT YY
                                                                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 45     7:20-cv-01399-NSR Document 1-52 Filed 02/18/20 RECEIVED
                                                                      Page 2 of NYSCEF:
                                                                                9       12/24/2019




                                              1 of 8
                                                                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 45     7:20-cv-01399-NSR Document 1-52 Filed 02/18/20 RECEIVED
                                                                      Page 3 of NYSCEF:
                                                                                9       12/24/2019




                                              2 of 8
                                                                              INDEX NO. 034514/2019
                 Case
NYSCEF DOC. NO. 45      7:20-cv-01399-NSR Document 1-52 Filed 02/18/20 RECEIVED
                                                                       Page 4 of NYSCEF:
                                                                                 9       12/24/2019




                                               3 of 8
                                                                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 45     7:20-cv-01399-NSR Document 1-52 Filed 02/18/20 RECEIVED
                                                                      Page 5 of NYSCEF:
                                                                                9       12/24/2019




                                              4 of 8
                                                                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 45     7:20-cv-01399-NSR Document 1-52 Filed 02/18/20 RECEIVED
                                                                      Page 6 of NYSCEF:
                                                                                9       12/24/2019




                                              5 of 8
                                                                            INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 45     7:20-cv-01399-NSR Document 1-52 Filed 02/18/20 RECEIVED
                                                                      Page 7 ofNYSCEF:
                                                                                9      12/24/2019




                                              6 of 8
                                                                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 45     7:20-cv-01399-NSR Document 1-52 Filed 02/18/20 RECEIVED
                                                                      Page 8 of NYSCEF:
                                                                                9       12/24/2019




                                              7 of 8
                                                                            INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 45     7:20-cv-01399-NSR Document 1-52 Filed 02/18/20 RECEIVED
                                                                      Page 9 ofNYSCEF:
                                                                                9      12/24/2019




                                              8 of 8
